THE THIRTEENTH COURT OF APPEALS

                                     13-14-00277-CV


                                    Eleazar Vasquez
                                           v.
                                   The State of Texas


                                    On Appeal from the
                     404th District Court of Cameron County, Texas
                            Trial Cause No. 03-CR-1173-G


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and remanded in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED AND REMANDED IN PART. Costs of the appeal are adjudged

twenty-five percent against appellant although he is exempt from payment due to his

affidavit of inability to pay costs and seventy-five percent against appellee and it is

ordered to pay its costs of the appeal from which it is not exempt by statute.

       We further order this decision certified below for observance.

July 23, 2015